 

 

Case 1:19-cv-10895-GBD-RWL Document 30 Filed 03/11/21 Page 1of1

See

   
  

 

Likes §

UNITED STATES DISTRICT COURT RGNTCALLY Pho

SOUTHERN DISTRICT OF NEW YORK

mersderetsticara?s.

re PUED MAR LA 2001

 

B.T., individually and on behalf of CA, achildwitha : &
disability, :

Plaintiff, . ORDER
-against- 19 Civ. 10895 (GBD)
NEW YORK CITY DEPARTMENT OF EDUCATION, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.
Dated: New York, New York

March 11, 2021
SO ORDERED.

GEORGE. DANIELS
fied States District Judge

 
